DETAILED ACTION
Claims 9, 14-15, and 36 are pending and currently under review.
Claims 1-8, 10-13, and 16-35 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/04/2021 has been entered.

Response to Amendment
The amendment filed 3/04/2021 has been entered.  Claims 9, 14-15, and 36 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voronin et al. (SU924141, machine translation referred to herein).
Regarding claims 9 and 36, Voronin et al. discloses an ally composition as seen in table 1 below [p.6 ln.9-12].  The examiner notes that the alloy composition of Voronin et al. overlaps with the instantly claimed composition with Cr as a first element, Al and Ca as a second element, and B as a third element, respectively, which is prima facie evidence of obviousness.  See MPEP 2144.05(I). 
Voronin et al. does not expressly teach that Cr has a hexagonal close-packed structure with a basal and non-basal slip systems as claimed.  However, the examiner submits that this feature would appear to have been expected in the Cr element of Voronin et al. as will be further explained.  Specifically, the instant specification expressly teaches that Mg, Ti, Zr, Cr, and NiAl all demonstrate the aforementioned feature [p.5 In.14-22 spec.].  Thus, absent concrete evidence to the contrary, the examiner reasonably considers the Cr component of Voronin et al. to reasonably meet the aforementioned claim limitations.  See MPEP 2112 & MPEP 2145(II).  Alternatively, the examiner submits that the aforementioned Cr component of Voronin et al., in view of the aforementioned points, appears to be substantially similar to the component of “a first element” as claimed such that any differences, if present, would appear to have been minor and obvious to one of ordinary skill absent concrete evidence to the contrary.  Thus, the examiner reasonably considers the aforementioned Cr, 
Table 1.
Element (wt.%)
Claim 9 (wt.%)
Claim 36 (wt.%)
Voronin et al. (wt.%)
First element
Cr or NiAl: at least 85
Cr or NiAl: at least 85
Cr: Balance
Second element
Al and Ca: 0 – 5
At least Al: 0 – 5 
Al: 0.1 - 5
Ca: 0.001 – 2.5
Third Element
Unspecified: 0 – 10 
Unspecified: 0 – 10 
B: 3 – 10 



Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Dependent claims 14-15 further require the third element to specifically be Zn.  There is no prior art that teaches the claimed composition of independent claim 9 in addition to Zn as the third element

Conclusion
Claims 14-15 objected.
Claims 9 and 36 rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.